Cite as 2014 Ark. App. 135



                ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                        CV-13-742
                                      No.



                                               Opinion Delivered   February 19, 2014

 MARY RECTOR                            APPEAL FROM THE ARKANSAS
                                        WORKERS’ COMPENSATION
                              APPELLANT COMMISSION
                                        [NO. G107720]
 V.

 HEALTHSOUTH and ESIS, INC.

                               APPELLEES AFFIRMED


                             RHONDA K. WOOD, Judge


       Appellant, Mary Rector, appeals from an Arkansas Workers’ Compensation

Commission decision denying her claim for additional medical treatment for her

compensable lower-back injury. The Commission found that Rector did not meet her

burden of proof. Rector argues that substantial evidence does not support the

Commission’s finding. We disagree and affirm.

       On appeal, we review the evidence in the light most favorable to the Commission’s

findings and affirm if those findings are supported by substantial evidence. Wal-Mart Stores,

Inc. v. Brown, 82 Ark. App. 600, 120 S.W.3d 153 (2003). Substantial evidence is relevant

evidence that a reasonable mind might accept as adequate to support a conclusion. Id. The

issue is not whether we might have reached a different result than the Commission, but

whether reasonable minds could reach the Commission’s decision. Pulaski Cnty. Special
                               Cite as 2014 Ark. App. 135


Sch. Dist. v. Tenner, 2013 Ark. App. 569. The Commission determines the credibility of

the witnesses, the weight to be given their testimony, and resolves conflicting medical

evidence. Richardson Waste, Inc. v. Corcoran, 2010 Ark. App. 816, 379 S.W.3d 77.

      We may issue memorandum opinions in any or all of the following cases:

      (a) Where the only substantial question involved is the sufficiency of the evidence;

      (b) Where the opinion, or findings of fact and conclusions of law, of the trial court
      or agency adequately explain the decision and we affirm;

      (c) Where the trial court or agency does not abuse its discretion and that is the only
      substantial issue involved; and

      (d) Where the disposition of the appeal is clearly controlled by a prior holding of
      this court or the Arkansas Supreme Court and we do not find that our holding
      should be changed or that the case should be certified to the supreme court.

In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985). The only issue in

this appeal is whether substantial evidence supports the Commission’s decision. Further,

the Commission’s opinion, adopting the administrative law judge’s findings, adequately

explains the basis for denying Rector’s claim. We therefore affirm by memorandum

opinion.

      Affirmed.

      HARRISON and WHITEAKER, JJ., agree.

      Walker, Shock & Harp, PLLC, by: Eddie H. Walker, Jr., for appellant.

      Mayton, Newkirk & Jones, by: David C. Jones, for appellees.




                                            2